17DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement	
The information disclosure statement (IDS) submitted on August 10, 2022 was considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1,
Claim 1 lacks written description support for the limitation:
a color conversion layer on the light emitting diode and comprising a red color conversion layer comprising a plurality of quantum dot materials and a green color conversion layer comprising a plurality of quantum dot materials. 
(emphasis added). 
	Claim 1 is directed to a single LED. Applicant does not have written description support for a single LED with both a red and a green color conversion layer. As shown in Applicant figure 1 and figure 2 a single LED in region RPA or in region GPA has a single color conversion layer of either red or green. No region has two color conversion layers. Therefore, claim 1 introduces new matter into the claim, and claim 1 is does not have written description support for the limitation above.
	Applicant’s arguments dated August 10, 2022
Applicant first asserts they have written description support for the above limitation because the claim uses comprising language, and the claim is directed to a display. Applicant next contends they have written description support for the above limitation because the claim does not recite a single led with a red and green color conversion layer. Applicant states the claims states a red color conversion layer and a green color conversion layer. Lastly, Applicant argues that claim 1 is consistent with figure 1 and ¶ 0074.
These are arguments are not persuasive. First, Applicant’s use of comprising language does not save the claim. This is because Applicant’s argument is in essence our specification supports these layers. However, this would require Examiner to read elements from the specification in to the claim. While Applicant’s specification supports multiple LEDs each with their own color conversion layer, the claim is broad enough to read a single LED with a plurality (red and green) color conversion layers. Thus, while comprising allows for additional LEDs it does not require it. Likewise, the claim does not limit the structure of the color conversion layers in the manner sought by Applicant. The claim can be interpreted to mean a single LED with multiple color conversion layers. Applicant does not have support for this. Thirdly, using a plain reading of the claim figure 1 does not support the breath of the claim. Examiner notes that while claim 1 does not explicitly claim a single LED it also does not explicitly claim a plurality of LEDs, and the use of the display device preamble does not carry patentable weight. 
Applicant’s claim 1 lacks written description support because a plain reading of the claim allows for a single LED with red color conversion layer and a green color conversion layer. In order to overcome this rejection Applicant will need to either claim a single color conversion layer with the single LED, or claim a second LED and make sure that each LED has its own color conversion layer. Applicant’s written description does not support the claim as written and is boarding on a scope of enablement issue, as Applicant’s written description may not support the full scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 11-12, 14, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2014/0339495 A1) (“Bibl”), in view of Sakariya et al. (US 2014/0159043 A1) (“Sakariya”), in view of Okazaki (US 6,653,661 B2) (“Okazaki”), in view of Jeon et al. (US 2017/02422921 A1) (“Jeon”), in view of Lee (US 2017/0031205 A1) (“Lee”)
Regarding claims 1, 12, and 22 Bibl teaches at least in figures 2C, and 4A-E, and 5-10 
a thin film transistor substrate (201) having a thin film transistor (210; ¶ 0052); 
a light emitting diode (100) on the thin film transistor substrate (201); 
a pixel electrode (310) connected to one end of the thin film transistor (100) and electrically connected to one end of the light emitting diode (100); 
a pixel defining layer (202) including an opening  (opening between 202 on the left and right) at least partially exposing the light emitting diode (the opening between 202 at least partially exposes 100),
a color conversion layer (110) on the light emitting diode (100) and comprising a red color conversion layer comprising a plurality of quantum dot materials and a green color conversion laver comprising a plurality of quantum dot materials (¶ 0064, where the color conversion layer 110 can comprise quantum dots; ¶ 0041, where there may be two LEDs, one with a red conversion layer, one with a green conversion layer, and one with either a blue conversion layer or no conversion layer); 
a first blue light blocking layer (328) on the red color conversion layer (110) (¶ 0066, where 328 may block blue light and allow red or green light through) (¶ 0041, and figures 5-10 where there may be a plurality of different LEDs designed to emit different wavelengths of light); and 
a second blue light blocking layer (328) on the green color conversion layer (110 (¶ 0066, where 328 may block blue light and allow red or green light through) (¶ 0041, and figures 5-10 where there may be a plurality of different LEDs designed to emit different wavelengths of light), 


Bibl does not show:
a common electrode on the thin film transistor substrate and electrically connected to an other end of the light emitting diode; 
a planarization layer between the light emitting diode and the pixel defining layer;
wherein the light emitting diode is between the pixel electrode and the common electrode, and 
wherein the common electrode is between the light emitting diode and the color conversion layer,
a light blocking layer extending continuously over the red and green color conversion layers and the pixel defining layer,
the blue light blocking layers are multi-refractive layers, and
wherein the first multi-refractive layer and the second multi-refractive layer comprise a plurality of layers having different refractive indexes that are stacked alternatively.


	Sakariya teaches at least in figure 3D:
a pixel electrode (Bible 310; Sakariya 142) connected to one end of the thin film transistor (Bible 100; Sakariya T2) and electrically connected to one end of the light emitting diode (Bible 100; Sakariya 140); 
a common electrode (Sakariya  144) on the thin film transistor substrate (layers of 102 below T2) and electrically connected to an other end of the light emitting diode (¶ 0048, where 144 would be electrically connected to the top electrode (Bibl 102) of the LED Sakariya 140); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the two references because Bibl does not clearly teach how one of ordinary skill in the art is control the LED structures. Therefore, one of ordinary skill in the art would have looked elsewhere for this teaching. This search would have led to Sakariya. Sakariya teaches one of ordinary skill in the art the missing element 210 of Sakariya and how it will connect to the LED structures.

The combination of Bibl and Sakariya teach:
wherein the light emitting diode (Bibl 100; Sakariya 140) is between the pixel electrode (Bible 310; Sakariya 142) and the common electrode (Bibl 102; Sakariya 144, ¶ 0048), and 
wherein the common electrode (Bibl 102; Sakariya 144, ¶ 0048) is between the light emitting diode (Bibl 100; Sakariya 140) and the color conversion layer (Bible 110) (where Bibl 102 would be electrically connected to Sakariya 144 such that a portion common electrode would need to be between the LED and the color conversion layer in order to make electrical contact between the top of the LED and the Sakariya 144).

Bible and Sakariya do not show:
a planarization layer between the light emitting diode and the pixel defining layer;
a light blocking layer extending continuously over the red and green color conversion layers and the pixel defining layer,
the blue light blocking layer’s are multi-refractive layers, and
wherein the first multi-refractive layer and the second multi-refractive layer comprise a plurality of layers having different refractive indexes that are stacked alternatively.

Okazaki teaches at least in figure 3:
a planarization layer (7) between the light emitting diode (1) and the pixel defining layer (7 is in the opening of 4);
It would have been obvious to one of ordinary skill in the art that they could change the shape of Bibl’s color conversion layer 110 and the planarization layer 322/320/316 to be flat and between the sidewalls of the pixel defining layer in order to make the device smaller. Additionally, one  could modify Bibl figure 4D to include a planarization layer 7 underneath Bibl color conversion layer as this would reduce the amount of color conversion material needed and still affix the led in place. This is because one only needs the color conversion layer where the light exits the device, e.g. on top of the device, and not all around the device as shown in figure 4D of Bibl.

The combination of Bibl and Okazaki teach:
Wherein the planarization layer (Bibl 322/320/316 modified to have the shape of Okazaki 7) contacts a bottom surface of the light emitting diode (Bibl the bottom surface of 100 ) facing away from the color conversion layer (Bibl 328). 

Bibl does not teach:
a light blocking layer extending continuously over the red and green color conversion layers and the pixel defining layer,
The blue light blocking layers are multi-refractive layers, and
wherein the first multi-refractive layer and the second multi-refractive layer comprise a plurality of layers having different refractive indexes that are stacked alternatively.

Jeon teaches at least in figures 1-2:
The blue light blocking layer (130) are multi-refractive layers (130a and 130b), and
wherein the first multi-refractive layer and the second multi-refractive layer comprise a plurality of layers having different refractive indexes that are stacked alternatively (this is shown in figure 2).
It would have been obvious to one of ordinary skill in the art to replace the blue light blocking layer of Bibl with Jeon’s blue light blocking layer because Jeon teaches that by using their blue light blocking layer one can improve the color characteristics of the device, ¶ 0059, and improve the color reproduction characteristics of the device. ¶ 0006.

The previous prior art does not teach:
a light blocking layer extending continuously over the red and green color conversion layers and the pixel defining layer,

Bible shows in figures at least in figures 2C, and 4A-E, and 5-10:
a light blocking film (328) over an individual color filter (110).
Jeon teaches at least in figures 1-2:
A light blocking film (131/132) over individual color filters (140/150).

Lee teaches at least in figures 11, and 20:
a light blocking layer (170/270) extending continuously over the red (121/221) and green color (122/222) conversion layers and the pixel defining layer (226, equivalent to Jeon 120, Bibl 202, Okazaki 4, Sakariya 126).
It would have been obvious to one of ordinary skill in the art that the light blocking film (or blue light blocking film) could either cover each individual red and green led as shown in Jeon, or it could continuously cover the red and green leds as shown Lee. This is because they are obvious variants of each other. One would cover the leds individual to save on the material of the light blocking layer (Jeon), or one would choose to cover all the leds at once to save time manufacturing the device (Lee). It would save time manufacturing because one would not have to stop the deposition of the light blocking layer as much with Lee.


Regarding claim 12,
The difference between claims 1 and 12 is that claim 12 is claiming the structure of claim 1 in regards to three LEDs. At least figure 7 of Bibl teaches that the structure can be applied to at least three LEDs. Further, ¶ 0041 of Bibl teaches that each of the LEDs may be different colors. This is understood to mean that the different color LEDs could have different color conversion layers to produce the different colors. Therefore, it would have been obvious to one of ordinary skill in the art that they could have made a plurality of devices of claim 1 using the different color conversion layers to create the red, green, and blue pixel units. As such this claim is obvious in view of the prior art.

Regarding claim 22,
Claim 22 incorporates claim 12 and make it broader than claim 1 in regards to the structure of the three LEDs. Since the prior art teaches claims 1 and 12 it also teaches the broader structure or claim 22.

Regarding claims 2, and 14, Sakariya teaches at least in figure 3D:
wherein the pixel electrode (142) and the common electrode (144) are between the thin film transistor substrate (layers of 102 below T2) and the light emitting element diode (LED will be attached above and on 142), and are at different layers (144 and 142 are at different layers).
Regarding claims 5, Sakariya teaches at least in figure 3D:
further comprising a passivation film overlapping the thin film transistor, wherein the pixel electrode and the common electrode are on the passivation film (as shown in figure 3D of Sakariya there are a plurality of layers in 102. These layers are insulating or passivation layers/films. The pixel electrode 142 and the common electrode 144 are on at least one of the layers which overlap the transistor T2).
Regarding claims 6, Bibl and Sakariya teach:
wherein the pixel electrode (Sakariya 142) is between the thin film transistor substrate (Sakariya layers of 102 below T2) and the light emitting element diode (Bibl 100) , and the common electrode (Sakariya 144; Bibl 102 connected to 330, where Bibl 330 is the same as Sakariya 144) is on the light emitting element diode (100).
Regarding claims 11, and 20, Sakariya teaches at least in figure 3D:
Wherein the light emitting diode (100) is configured to emit blue light (figure 2C)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl, in view of Sakariya, in view of Okazaki, in view of Jeon, in view of Lee, in view of Kim et al. (US 2015/0285969 A1) (“Kim”).
Examiner note: Since Examiner has shown that the blue light blocking layer can be made out of a plurality of layers (e.g. multi-refractive layer), see Jeon, Examiner will use these two terms interchangeably. 
Regarding claims 10, 19, and 21, Bibl, and Sakariya do not teach:
Reply to Office action of October 7, 2019wherein the multi-refractive layer is between the light emitting diode and the color conversion layer.
	Rather, Bibl teaches that the blue light blocking layer is above the color conversion layer 110 and the LED 100.	

	Kim teaches:
further comprising a blue light blocking layer (BF, where BF comprises filters that allow only red and green light to pass).
Reply to Office action of October 7, 2019wherein the blue light blocking layer (BF) is between the light emitting source (104) and the color conversion layer (301).
It would have been obvious to one of ordinary skill in the art to change the order of the blue light blocking layer and the color conversion layer because it would prevent unwanted wavelengths from reaching the color conversion layer so that the efficiency of the color conversion layer can be increased as unwanted wavelengths, i.e. colors, are not converted. Based upon the above one would change the order in respect to the red and green color conversion layers.
Thus the combination of Kim ,  Bibl, Sakariya, and Sung teach:
Reply to Office action of October 7, 2019wherein the blue light blocking layer (Kim BF) is between the light emitting diode (Bibl 100) and the color conversion layer (Kim 520; Bibl 310).

	Regarding claim 21,
As stated in claim 12 above, it would have been obvious to make a plurality of claim 1 devices with different color conversion layers. As such it would have been obvious that the order of the color conversion layer and the blue light blocking layer could be modified in the same manner as claims 10 and 19 above.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
Applicant asserts the prior art does not teach the amendment to the claim. Examiner respectfully disagrees for the reasons illustrated in the analysis of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822